EXHIBIT 10.6

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”), dated as of May 10, 2005, is by and
among:

 

LAZARD STRATEGIC COORDINATION COMPANY LLC, a limited liability company organized
under the laws of the State of Delaware (“LSCC”);

 

LAZARD FRERES & CO. LLC, a limited liability company organized under the laws of
the State of New York (“LFNY”);

 

LAZARD FRERES S.A.S., a Sociète par Actions Simplifiée organized under the laws
of France (“LF”);

 

LAZARD & CO., HOLDINGS LIMITED, a private limited company organized under the
laws of England and Wales (“LB Holdings,” together with LSCC, LFNY and LF, the
“Licensors,” and each, a “Licensor”); and

 

LFCM HOLDINGS LLC, a limited liability company organized under the laws of the
State of Delaware (“Licensee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Coordination and
Service Agreement, dated as of January 1, 2002, by and among Lazard LLC, a
Delaware limited liability company and parent company of Licensors that will be
renamed “Lazard Group LLC” (“Lazard Group”), and the other parties thereto (as
amended from time to time, the “Coordination Agreement”), Licensors are the
owners of the trade name and service mark “LAZARD”, “LF” and “Corporate
Partners” (collectively, the “Licensed Marks”) in their respective Relevant
Territories (as defined in the Coordination Agreement); and

 

WHEREAS, pursuant to that certain Master Separation Agreement, entered into on
the date hereof (the “Master Separation Agreement”), by and among Lazard Ltd, a
Bermuda limited company, Lazard Group, LAZ-MD Holdings LLC, a Delaware limited
liability company, and Licensee, from and after the Contribution Effective Time
(as defined in the Master Separation Agreement), Licensee will hold the LFCM
Assets and LFCM Liabilities (each as defined in the Master Separation
Agreement), and conduct the Capital Markets Business (as defined in the Master
Separation Agreement), the Alternative Investments Business (as defined in the
Master Separation Agreement) and serve as a holding company for such businesses
under the name “LFCM Holdings LLC”; and

 

WHEREAS, Licensors desire to grant Licensee a non-exclusive license (the
“Capital Markets License”) to use the Licensed Marks, to the extent that such
Licensed Marks were used by the Capital Markets Business immediately prior to
the Separation (as defined in the Master Separation Agreement), in order to
carry on the Capital Markets Business on and after the date hereof (the “Capital
Markets Licensed Service”); and

 



--------------------------------------------------------------------------------

WHEREAS, Licensors desire to grant Licensee a non-exclusive license (the
“Alternative Investments License”) to use the Licensed Marks, to the extent that
such Licensed Marks were used by the Alternative Investments Business
immediately prior to the Separation, in order to carry on the Alternative
Investments Business on and after the date hereof (the “Alternative Investments
Licensed Service”); and

 

WHEREAS, Licensors desire to grant Licensee a non-exclusive license (the “LFCM
License” and together with the Capital Markets License and the Alternative
Investments License, the “Lazard Licenses”) to use “LF” in the name “LFCM
Holdings LLC” solely for purposes of the holding company that will hold the
Capital Markets Business, the Alternative Investments Business and the LFCM
Assets and LFCM Liabilities (the “LFCM Licensed Service” and together with the
Capital Markets Licensed Service and the Alternative Investments Licensed
Service, the “Licensed Services”); and

 

WHEREAS, Licensee desires to obtain from Licensors, and Licensors desire to
provide to Licensee, the Lazard Licenses, on the terms and subject to the
conditions herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and for the mutual benefits to be derived from this Agreement, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound hereby, agree as
follows:

 

1. License.

 

(a) Grant of License; Scope. Licensors hereby grant to Licensee the Lazard
Licenses solely in connection with the Licensed Services in Licensors’
respective Relevant Territories. Under the Lazard Licenses, the Licensed Marks
may be used by Licensee only to the extent that the Licensed Marks were used by
the Capital Markets Business, the Alternative Investments Business or Licensee
immediately prior to the Separation; provided, however, with the prior written
consent of LSCC or LFNY, which consent shall not be unreasonably withheld,
Licensee may expand the scope of its use of the Licensed Marks beyond the extent
that the Licensed Marks were used by the Capital Markets Business, the
Alternative Investments Business or Licensee immediately prior to the
Separation, solely to conduct the Capital Markets Business or the Alternative
Investments Business after the date hereof. Notwithstanding the foregoing,
except with the prior written consent of LSCC or LFNY, which consent may be
withheld in the sole discretion of LSCC or LFNY, as applicable:

 

(1) the Lazard Licenses shall not extend to (i) any business other than the
Capital Markets Business, the Alternative Investments Business or the use of the
“LF” in the name “LFCM Holdings LLC” solely for purposes of the holding company
that will hold the Capital Markets Business, the Alternative Investments
Business and the LFCM Assets and LFCM Liabilities, (ii) other than “Lazard
Capital Markets LLC” and the name of the hedge Fund (as defined in the Master
Separation Agreement) described on Schedule 4.1(b)(iv) of the Business Alliance
Agreement, any entities in the Capital Markets Business, or (iii) other than any
Fund set forth on Schedule 1(a)(iv) (or the general partner, manager or persons

 

-2-



--------------------------------------------------------------------------------

acting in a comparable capacity of any such Funds), any Funds formed or
established after the date hereof and sponsored, managed or marketed by the
Alternative Investments Business (including successor Funds to Funds existing as
of the date of hereof);

 

(2) under Lazard Capital License, Licensees shall only be authorized to use the
“Lazard” name as part of the name “Lazard Capital Markets”, “Lazard Capital
Markets LLC” and the name of the hedge Fund described on Schedule 4.1(b)(iv) of
the Business Alliance Agreement, and shall not use the “Lazard” name or logo
separately; and

 

(3) under the Alternative Investments License, Licensees shall only be
authorized to use the “Lazard” and “LF” names as part of (A) the name “Lazard
Alternative Investments Holdings LLC”, “Lazard Alternative Investments
Holdings”, “Lazard Alternative Investments LLC”, “Lazard Alternative
Investments”, “Lazard Alternative Investments (Europe) Limited”, “Lazard
Alternative Investments (Europe)”, “Lazard European Private Equity Partners LLP”
and “Lazard European Private Equity Partners”; and (B) the name of a Fund (or
the name of the general partner, manager or persons acting in a comparable
capacity of such Funds or an investment vehicle for such Fund) for which
Licensee is authorized to use the “Lazard” or “LF” names, and shall not use the
“Lazard” name or logo separately.

 

Notwithstanding clauses (2) and (3) of the foregoing sentence, during the period
commencing on the date hereof and ending on the 30th day following the date
hereof: (i) Licensee shall have the right under the Capital Markets License to
use the “Lazard” name or logo separately to the extent that the “Lazard” name or
logo was being used separately by the Capital Markets Business immediately prior
to the Separation; and (ii) Licensee shall have the right under the Alternative
Investments License to use the “Lazard” name or logo separately to the extent
that the “Lazard” name or logo was being used separately by the Alternative
Investments Business immediately prior to the Separation; provided that in each
of cases (i) and (ii), Licensee shall use its reasonable best efforts to comply
with clauses (2) and (3) of the foregoing sentence during such 30-day period.

 

(b) Royalty Fee. In exchange for the Lazard Licenses, Licensee shall pay a fee
equal to $100,000 per annum (the “Royalty Fee”), which shall be paid to Lazard
Group in advance no later than January 15th of each year. The Royalty Fee shall
be divided among Licensors as Lazard Group shall from time to time determine.
The initial Royalty Fee shall be pro rated for the period commencing on the date
hereof and ending on December 31, 2005 and shall be paid no later than 10
business days after the date hereof. Notwithstanding the foregoing, the Royalty
Fee shall be reduced by (a) $25,000 per annum if either the Capital Markets
License or the Alternative Investments License shall have been revoked or
terminated and (b) $75,000 per annum if both the Capital Markets License and the
Alternative Investments License shall be revoked or terminated. Such reduction
shall be effective as of the next full calendar year following the date of the
applicable revocation and termination.

 

-3-



--------------------------------------------------------------------------------

(c) Territorial Limitation. Subject to the terms of this Agreement, including
the limitations set forth in Section 1(a), Licensee may use the Licensed Marks
throughout the Relevant Territories of Licensors.

 

(d) Revocation. Except as provided in this Agreement, the Lazard Licenses shall
not be revocable by any Licensor.

 

2. Quality of Services.

 

(a) All Licensee’s services and other activities conducted under the Licensed
Marks while the Lazard Licenses are in effect shall be of at least the same high
quality as that of the services heretofore rendered by the Houses (as defined in
the Coordination Agreement), which have been commensurate with the highest
standards of quality prevailing in the financial community.

 

(b) Licensee shall not use the Licensed Marks in such a way, or omit to take any
act, or pursue any course of conduct, which might tend to bring any of the
Licensed Marks into disrepute, or use the same in any way likely to damage the
goodwill and reputation attaching thereto or in a manner likely to dilute the
value or strength of any Licensed Mark.

 

(c) If and to the extent that Licensee shall be permitted to use the “Lazard”
name or logo separately, such name or logo shall be used in the same manner as
such Licensed Marks are used as of the date hereof in the Capital Markets
Business and the Alternative Investments Business, including with respect to the
color, shape and logo of the Licensed Marks as such Licensed Marks appear on
stationery and letterhead as of the date hereof.

 

(d) In the conduct of the Licensee’s businesses (the “Licensee Business”),
Licensee shall comply with all applicable foreign or domestic (federal, state or
local) laws, statutes, orders, decrees, judgments, ordinances, licenses, rules
or regulations of any Governmental Authority (as defined in the Master
Separation Agreement), including the Foreign Corrupt Practices Act (15 U.S.C. §§
78m(b), 78dd-1, et seq.).

 

3. Oversight by Licensor.

 

(a) Each Licensor and its duly authorized representatives shall each have the
right, during normal business hours, to visit and inspect all offices,
facilities and premises maintained by Licensee at which the Licensee Business is
rendered under any Licensed Mark. Those persons shall have the right to take any
action that, in the reasonable opinion of Licensors, is necessary and proper to
assure those representatives and Licensor that the nature and quality of the
Licensee Business are in accordance with the requirements of this Agreement;
provided, however, that prior to taking any such action, the Licensors shall
provide the Licensee with notice of such actions and shall provide Licensee with
a reasonable period of time to take any such or similar action if, in the
Licensor’s good-faith opinion, Licensee is in the position to take such action.

 

(b) Licensee shall comply as promptly as reasonably practicable with all
requests by any Licensor for the submission to such Licensor of copies of all
materials bearing or displaying

 

-4-



--------------------------------------------------------------------------------

any Licensed Mark, including, without limitation, correspondence, reports,
analyses, brochures, advertising and promotional materials and stationery.

 

(c) Licensee shall not perform or offer under the Licensed Marks any existing or
proposed services or other activities whose nature or quality any Licensor has
objected to as not adhering to the requirements of this Agreement. Licensee
shall not use any materials bearing, displaying, or mentioning the Licensed
Marks if any Licensor has previously objected to the use of such materials as
not adhering to the requirements of this Agreement.

 

4. Right to Sub-License. Without the prior written consent of LSCC or LFNY,
Licensee shall not have the right to grant any sub-license of its rights under
this Agreement to use any Licensed Mark nor shall Licensee be permitted to
assign any of its rights or obligations under this Agreement; provided, that
Licensee may sublicense the rights to use the Licensed Marks granted hereunder
to a Controlled Subsidiary of Licensee or any Fund managed by a Controlled
Subsidiary of Licensee to the extent that such Controlled Subsidiary or Fund
used the Licensed Mark immediately prior to the Separation; provided, further,
that (1) such permitted sub-licensee agrees in writing to be bound by the terms
and restrictions contained within this Agreement, for the avoidance of doubt,
including, but not limited to, the right of Licensors to visit and inspect
during normal business hours such permitted sub-licensee’s offices, facilities
and premises pursuant to Section 3(a) of this Agreement; (2) in the event such
permitted sub-licensee ceases to be a Controlled Subsidiary of Licensee or a
Fund managed by a Controlled Subsidiary of Licensee, the sub-license granted to
such permitted sub-licensee shall automatically terminate and (3) such permitted
sub-licensee shall not have any right to assign or grant any sub-license of its
rights under this Agreement. “Control” with respect to any person means the
power to direct the management and policies of such person, directly or
indirectly, by or through stock ownership or otherwise, or pursuant to or in
connection with an agreement, arrangement or understanding (written or oral)
with one or more other persons; and the terms “controlling” and “controlled”
shall have meanings correlative to the foregoing.

 

5. Assistance with Claims. Licensee shall, promptly upon learning thereof,
furnish Licensors in writing with the name, address, and such other pertinent
information as may be available, with respect to any third party who may be
infringing or otherwise violating any Licensor’s rights in any Licensed Mark or
with respect to any third party who may make a claim that the use of any
Licensed Mark infringes upon or otherwise violates any rights of any nature of
said third party. Licensee shall cooperate in all respects, as required by and
at the cost of Licensors, with regard to any action which Licensors deem
advisable either to protect Licensors’ right in the Licensed Marks or to contest
a claim by a third party that the use of the Licensed Marks infringes upon or
otherwise violates any rights of any nature of said third party. Upon prior
written authorization from Licensors, Licensee may take judicial actions on
Licensee’s own behalf against potential offenders of any Licensed Mark.

 

6.

Acknowledgements. Licensee hereby acknowledges that (a) any and all goodwill and
proprietary rights in any Licensed Mark (including any derivatives thereof)
remain entirely vested in Licensors and (b) Licensee derives from this Agreement
no rights in or

 

-5-



--------------------------------------------------------------------------------

 

to use any Licensed Mark other than under and in accordance with the terms of
this Agreement.

 

7. Termination of Lazard Licenses.

 

(a) The Capital Markets License shall automatically be revoked and terminated,
without any action on the part of Licensors or Licensee, upon the expiration or
termination of the Alliance Term (as defined in the Business Alliance Agreement,
dated as of the date hereof, by and between Licensee and Lazard Group LLC (the
“Business Alliance Agreement”));

 

(b) The Alternative Investments License shall automatically be revoked and
terminated, without any action on the part of Licensors or Licensee, upon the
latest to occur of (i) the expiration of the North American Option, (ii) the
occurrence of the North America Closing, (iii) the expiration of the European
Option and (iv) the occurrence of the Europe Closing (each as defined in the
Business Alliance Agreement); and

 

(c) On and after revocation and termination of both (i) the Capital Markets
License and (ii) the Alternative Investments License, each of Licensors, on the
one hand, and Licensee, on the other hand, may terminate the LFCM License at any
time.

 

8. Consequences of Termination. Immediately following termination or revocation
of the Lazard Licenses pursuant to Section 7:

 

(a) Within 30 days of termination, Licensee shall, and shall cause all permitted
sub-licensees under Section 4 of this Agreement to, cease to use any business
stationery containing the Licensed Marks, including but not limited to headed
note paper, faxes, envelopes and business cards and signage including the
Licensed Marks, and shall no longer use the Licensed Marks in any electronic
form, including but not limited to, electronic mail and the internet; and

 

(b) Licensee shall, and shall cause all permitted sub-licensees under Section 4
of this Agreement to, cease to use, and shall not use in the future, the
Licensed Marks or any confusingly similar name or mark for any purpose.

 

9. Miscellaneous.

 

(a) No Additional Rights. Nothing contained in this Agreement shall in any way
confer on Licensee any right not specifically set forth herein including,
without limitation, the legal or equitable right to the Licensed Marks. Licensee
acknowledges Licensors’ ownership of, and the validity of, the Licensed Marks in
their respective Relevant Territories and shall not contest during the term of
this Agreement, or at any time thereafter, Licensors’ ownership of the Licensed
Marks in Licensors’ respective Relevant Territories. If, at any time after the
date hereof, Licensee or any of its subsidiaries challenges or contests any
Licensor’s ownership of, or the validity of, the Licensed Marks, Licensors may
revoke any or all Lazard Licenses. Nothing in this Agreement shall be construed
as or constitute an appointment of any party hereto as the agent of the other.

 

(b) Indemnification. Licensee agrees to indemnify Licensors and its Subsidiaries
and hold Licensors and its Subsidiaries harmless against any Liabilities (as
defined in the Master

 

-6-



--------------------------------------------------------------------------------

Separation Agreement) any Licensor or any of its Subsidiaries may incur by
reason of any claim arising from the sale, advertising or use of any Licensed
Mark by Licensee or any of the sublicensees of Licensee or any of its
Subsidiaries or (unless acquired by Licensors) by the Capital Markets Business,
the Alternative Investments Business or the LFCM Business (as defined in the
Master Separation Agreement). Licensors agree to indemnify Licensee and hold
Licensee harmless to the extent that the Licensee incurs a Liability resulting
from a third-party claim against Licensee or any of its Subsidiaries that any
Licensor does not own any rights that it purports to grant to Licensee pursuant
to the Lazard Licenses.

 

(c) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to each of the other parties.

 

(d) Specific Performance. The parties acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they may be entitled by law or
equity.

 

(e) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

(f) Entire Agreement. This Agreement, the Master Separation Agreement and the
Business Alliance Agreement constitute the entire agreement among of the parties
with respect to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof.

 

(g) Headings. The section headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.

 

(h) Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (i) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (ii) sent by facsimile
with confirmation of transmission by the transmitting equipment; or (iii)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case to the following addresses and facsimile numbers and

 

-7-



--------------------------------------------------------------------------------

marked to the attention of the person (by name or title) designated below (or to
such other address, facsimile number or person as a party may designate by
notice to the other parties):

 

If to Licensee, to:

 

LFCM Holdings LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: Chief Executive Officer

Fax: (212) 332-1789

 

If to LB Holdings, to:

 

Lazard & Co. Holdings Limited

50 Stratton Street

London W1J 8LL

England

Attention: General Counsel

Facsimile: 44-20-7072-6404

 

If to LF, to:

 

Lazard Frères S.A.S.

121 Boulevard Haussmann

75008

Paris, France

Attention: General Counsel

Facsimile: 33-1-4413-0150

 

If to LFNY, to:

 

Lazard Frères & Co. LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: General Counsel

Facsimile: 212-332-5972

 

If to LSCC, to:

 

Lazard Strategic Coordination Company LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: General Counsel

Facsimile: 212-332-5972

 

-8-



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement and performance hereunder shall be governed by
and construed in accordance with the laws of the State of Delaware without
reference to the choice of law principles thereof. The parties hereby agree that
all actions or proceedings arising out of or in connection with this Agreement
or the transactions contemplated hereby, or for recognition and enforcement of
any judgment arising out of or in connection with this Agreement shall be tried
and determined exclusively in the state or federal courts in the State of
Delaware and the parties hereby irrevocably submit with regard to any such
action or proceeding for itself and with respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts.

 

(j) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns;
provided, however, that this Agreement and the rights and obligations hereunder
shall not be assignable or transferable by any party without the prior written
consent of the other parties except as otherwise provided under Section 4.

 

[Remainder of page left intentionally blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this agreement to be duly executed
as of the date first above written.

 

LAZARD STRATEGIC COORDINATION

COMPANY LLC

By:

 

/s/ Michael J. Castellano

   

Name: Michael J. Castellano

Title: Chief Financial Officer

LAZARD FRERES & CO. LLC

By:

 

/s/ Michael J. Castellano

   

Name: Michael J. Castellano

Title: Managing Director and Chief Financial Officer

LAZARD FRERES S.A.S.

By:

 

/s/ Stephane Droulers

   

Name: Stephane Droulers

Title: Managing Director

LAZARD & CO., HOLDINGS LIMITED

By:

 

/s/ Will Dennis

   

Name: Will Dennis

Title: Director

LFCM HOLDINGS LLC

By:

 

/s/ Michael J. Castellano

   

Name: Michael J. Castellano

Title: Authorized Signatory

 

[Signature Page to License Agreement]

 